Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 1 of 8 Page ID #:3808



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,          CASE NO. 2:15-cv-05642-CAS (JCx )

  16         Plaintiffs,           Honorable Christina A. Snyder

  17         v.                            PLAINTIFFS’ DAUBERT MOTION
                                           NO. 2 TO EXCLUDE OR LIMIT
  18 KATHERYN ELIZABETH
     HUDSON, et al.,                       THE TESTIMONY OF JASON
  19                                       KING
              Defendants.
  20                                       Final Pretrial Conference
                                           Date: July 1, 2019
  21                                       Time: 11 a.m.
                                           Courtroom: 8D
  22
                                           Trial: July 16, 2019
  23
  24
  25
  26
  27
  28

             PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 2 of 8 Page ID #:3809



   1               PARTIES AND THEIR ATTORNEYS OF RECORD:
   2        PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
   3 11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
   4 Courthouse,350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
   5 hereby move in limine for an order excluding or limiting the opinion testimony of
   6 Defendants’ designated expert Jason King at trial.
   7        This Motion is made following the conferences of counsel pursuant to Local
   8 Rules 7-3 and 16-2.6, which took place on May 23 and June 6, 2019.
   9        This motion is made under the provisions of Federal Rule of Evidence 702
  10 and is based upon this Notice of Motion and Motion, the attached Exhibits A and
  11 B, and any further briefing regarding this motion, the pleadings and evidence in the
  12 Court’s files, and such other evidence and arguments that the Court may consider
  13 at the hearing on this motion.
  14
  15 Dated: June 12, 2019                  /s/ Michael A. Kahn
                                           Michael A. Kahn (pro hac vice)
  16                                       Lauren R. Cohen (pro hac vice)
                                           Daniel R. Blakey (SBN 143748)
  17                                       CAPES SOKOL
  18                                       Attorneys for Plaintiffs
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

             PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 3 of 8 Page ID #:3810



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2
             Plaintiffs move to limit at trial the testimony of Defendants’ apportionment
   3
       witness Dr. Jason King on the grounds that the testimony purporting to rank the
   4
       importance of the ostinato at issue in comparison to other purported factors
   5
       contributing to the success of the “Dark Horse” song and the Prism album is based
   6
       upon facts not in evidence, is prejudicial, unreliable, and likely to confuse the jury.
   7
             Among other things, Dr. King’s methodology has not been subjected to
   8
       publication in a peer-reviewed journal, cannot be tested, does not have a known
   9
       potential rate of error, and is unsound. Indeed, it is not even clear what his
  10
       methodology is. Moreover, the “studies” on which he relies are nothing more than
  11
       a handful of non-scholarly articles and reviews of the song and/or the album by
  12
       journalists and other non-experts published in Time magazine, MTV news, AP
  13
       News, and the Los Angeles Times.
  14
             One additional factor, as is apparent from the 25 pages of single-spaced text
  15
       Dr. King needs to try to explain in attempt to justify his methodology and opinions:
  16
       if allowed to testify, he will not only confuse and mislead the jury but, in the hours
  17
       it will take him to explain his methodologies, he will overwhelm the jurors with
  18
       massive amounts of irrelevant (and confusing) testimony.
  19
             A copy of his report is attached hereto as Exhibit A. A copy of the
  20
       Declaration of Todd Docker is attached as Exhibit B.
  21
                                      The Daubert Standard
  22
             The Court should exclude Dr. King from testifying at trial pursuant to
  23
       Federal Rule of Evidence 702 and its gatekeeping duty under Daubert v. Merrell
  24
       Dow Pharm., Inc., 509 U.S. 579 (1993), because his testimony will not be helpful
  25
       to the jury, is not the product of reliable principles and methods, and is prejudicial,
  26
       and likely to confuse the jury.
  27
  28
                                                  1
             PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 4 of 8 Page ID #:3811



   1         The party offering expert testimony bears the burden of establishing that the
   2 requirements of Rule 702 are met. Brighton Collectibles, Inc. v. RK Texas Leather
   3 Mfg., 923 F. Supp. 2d 1245, 1252 (S.D. Cal. 2013) (citing Cooper v. Brown, 510
   4 F.3d 870, 880 (9th Cir. 2007)). As this Court explained in Fahmy v. Jay Z, 2015
   5 WL 5680299 (C.D. Cal. 2015):
   6                Under Federal Rule of Evidence 702, a trial judge acts as a
             “gatekeeper” to insure that expert testimony “is not only relevant, but
   7         reliable.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
             589 (1993). A trial judge executes this “gatekeeper” role regardless of
   8         whether expert testimony is scientific or non-scientific, with the
             purpose of ensuring that “an expert, whether basing testimony upon
   9         professional studies or personal experience, employs in the courtroom
             the same level of intellectual rigor that characterizes the practice of an
  10         expert in the relevant field.” Kumho Tire Co., v. Carmichael, 526 U.S.
             137, 152 (1999).
  11
                    The Supreme Court in Daubert enumerated a list of factors useful
  12         for evaluating the reliability of an expert. These factors include: (1)
             whether the theory or technique can be (and has been) tested, (2)
  13         whether the theory or technique has been subjected to peer review and
             publication, (3) whether there is a known or potential error rate, and (4)
  14         whether the theory or technique is generally accepted in the relevant
             community. Daubert, 509 U.S. at 587-89. When an expert's testimony
  15         is not scientific or technical, the reliability of that testimony need not
             be based on “a particular methodology or technical framework,” but
  16         instead can be found reliable based on the expert's knowledge and
             experience alone. Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d
  17         998, 1018 (9th Cir. 2004).
  18               In addition to evaluating an expert's reliability, a trial court must
             also determine whether an expert has “appropriate qualifications—i.e.,
  19         some special knowledge, skill, experience, training or education.”
             United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000). “Rule
  20         702 contemplates a broad conception of expert qualifications.”
             Hangarter, 373 F.3d at 1015.
  21
  22         Any witness offering an expert opinion must be qualified by knowledge,
  23 skill, experience, training, or education. Fed. R. Evid. 702. Such expert testimony
  24 is only admissible if the expert’s scientific, technical, or other specialized
  25 knowledge will help the trier of fact to understand the evidence or to determine a
  26 fact in issue; the testimony is based on sufficient facts or data; the testimony is the
  27 product of reliable principles and methods; and the expert has reliably applied the
  28
                                                 2
             PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 5 of 8 Page ID #:3812



   1 principles and methods to the facts of the case. Id. The party offering expert
   2 testimony bears the burden of establishing that these requirements are met.
   3 Brighton Collectibles, 923 F. Supp. 2d at 1252 (citing Cooper v. Brown, 510 F.3d
   4 870, 880 (9th Cir. 2007)). “The trial judge must act as the gatekeeper for expert
   5 testimony by carefully applying Federal Rule of Evidence 702 to ensure
   6 specialized and technical evidence is ‘not only relevant, but reliable.’” Brighton
   7 Collectibles, 923 F. Supp. 2d at 1252 (citing Daubert v. Merrell Dow Pharms. Inc.,
   8 509 U.S. 579, 589 (1993) and Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137,
   9 147 (1999)).
  10         Reliability considers “whether an expert’s testimony has ‘a reliable basis in
  11 the knowledge and experience of the relevant discipline.’” Estate of Barabin v.
  12 AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014) (quoting Kumho Tire, 526
  13 U.S. at 149). A district court has broad latitude to consider all factors relevant to an
  14 expert’s reliability. Kumho Tire, 526 U.S. at 153.
  15         Exclusion is warranted if a court determines “that there is simply too great
  16 an analytical gap between the data and the opinion offered.” Gen. Elec. Co. v.
  17 Joiner, 522 U.S. 136, 146; see also Henricksen v. ConocoPhillips Co., 605 F.
  18 Supp. 2d 1142, 1154 (E.D. Wash. 2009). “Any step that renders [the expert’s]
  19 analysis unreliable … renders the expert’s testimony inadmissible. This is true
  20 whether the step completely changes a reliable methodology or merely misapplied
  21 that methodology.” Henricksen, 605 F. Supp. 2d at 1142 (citing In re Silicone Gel
  22 Breast Implants Products Liability Litigation, 318 F. Supp. 2d 879, 890 (C.D. Cal.
  23 2004).
  24       Dr. King’s Valuation Conclusions Do Not Pass Muster under Daubert.
  25         Having had this very Court rule in a previous case that Dr. King “may not
  26 testify regarding the percentage values by which he quantifies” the factors that
  27 contribute to the success of a song or album, Fahmy, supra, at *5, Dr. King instead
  28
                                                 3
              PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 6 of 8 Page ID #:3813



   1 resorts to a far fuzzier and thus far more potentially misleading and prejudicial
   2 option of ranking certain factors as either “Primary,” “Secondary,” or “Tertiary.”
   3 Not surprisingly, he places the ostinato at issue in this case (which he labels
   4 Ostinato 2) in the “Tertiary” category, stating that he “reach[es] the conclusion that
   5 only a small, insignificant percentage of the success of ‘Dark Horse’ can be
   6 attributed to Ostinato 2.” (King Rep. at 25.) As for the Prism album on which
   7 “Dark Horse” not only appears but was one of just two huge hits, he concludes that
   8 the song “contributed a small amount to the success of the album, and even less on
   9 the Deluxe Edition.”
  10         The very factors and concerns that caused this Court to exclude Dr. King’s
  11 prior attempt to quantify the significance of the allegedly infringing element of the
  12 song in Fahmy in the form of tiny and precise percentage numbers are magnified in
  13 scope here by his “quantification” of the significance of the Ostinato 2 as “tertiary”
  14 and as contributing a tiny but imprecise percentage, namely, “only a small,
  15 insignificant percentage of the success of “Dark Horse.” There is, quite simply, no
  16 possible way to test the validity of “a small, insignificant percentage.”
  17         The methodology underlying Dr. King’s analysis is unsound and speculative
  18 and his conclusions are untestable, flawed, and likely to confuse and mislead the
  19 jury. In a meandering 25 pages of single-spaced type he offers a wide and difficult
  20 to follow set of observations as to what he identifies as the various factors that
  21 contribute to the success of a song. And yet his rambling discussion is filled with
  22 contradictions and confusions that undercut or even refute his “Primary,”
  23 “Secondary,” and “Tertiary” factors he claims contribute to the success of “Dark
  24 Horse” and the Prism album.
  25         For example, he contends that the two “Primary Factors” contributing to the
  26 success of “Dark Horse” are the “celebrity star power” of Ms. Perry and the
  27 marketing of the song. This ranking is not only unverifiable and untestable but it is
  28
                                                4
             PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 7 of 8 Page ID #:3814



   1 self-refuting. The same “celebrity star power” performer named Katy Perry
   2 performs all 13 songs on the album (and all 15 songs on the deluxe album), yet
   3 only one other song on that album approached the success of “Dark Horse.” Thus
   4 Ms. Perry’s “celebrity star power” cannot be the primary factor for this song’s
   5 greater success than almost all of the other songs on the album. It’s obvious that
   6 the primary factor is the music itself. And as for the other purported Primary
   7 Factor—marketing—it simply begs the question of why the record label chose to
   8 focus its marketing on marketing “Dark Horse” over the other songs on the album.
   9 The obvious answer is that there was something about that song that made it far
  10 more marketable than the other songs. We submit that factor was the infringing
  11 ostinato.
  12         While Dr. King does include some of the song’s elements in his Secondary
  13 Factors, he delegates Ostinato 2 to a Tertiary Factor and then, to further muddy the
  14 ipse dixit nature of his opinion, he resorts to an unquantified percentage: “I reach
  15 the conclusion that only a small, insignificant percentage of the success of ‘Dark
  16 Horse’ can be attributed to Ostinato 2.” (King Report at 25.) What does that mean?
  17 And how is a jury supposed to quantify that?
  18         Unlike Dr. Ferrara’s novel but ultimately unsupportable and misleading
  19 mathematical approach to arrive at his precise percentages of value, Dr. King
  20 offers nothing but rhetoric and untestable observations to support his “small,
  21 insignificant percentage” of value. Furthermore, his attempt to drastically minimize
  22 the importance of Ostinato 2 completely ignores the irrefutable fact that Ostinato 2
  23 is played throughout 45% of “Dark Horse” (namely, 95 seconds of the song’s 212-
  24 second length). (See Decker Decl., Exhibit B).)
  25         Rather than being the subject of aggressive cross-examination, Dr. King’s
  26 rankings of values should be excluded in their entirety. Furthermore, any probative
  27
  28
                                                5
             PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
Case 2:15-cv-05642-CAS-JC Document 331 Filed 06/12/19 Page 8 of 8 Page ID #:3815



   1 value is substantially outweighed by the risk of unfair prejudice, confusion of
   2 issues, and undue consumption of time his testimony would involve.
   3                                   CONCLUSION
   4        For the reasons stated above, the Court should exclude all testimony of Dr.
   5 King concerning his value assessment all as set forth in his April 12, 2019 expert
   6 report attached hereto as Exhibit A.
   7
   8 Dated: June 12, 2019
                                            s/ Michael A. Kahn
   9                                        Michael A. Kahn (pro hac vice)
                                            Kahn@capessokol.com
  10                                        Lauren R. Cohen (pro hac vice)
                                            lcohen@capessokol.com
  11                                        Capes Sokol Goodman Sarachan PC
                                            7701 Forsyth Blvd., 12th Floor
  12                                        St. Louis, MO 63105
                                            Telephone: (314) 721-7701
  13
                                            Eric F. Kayira (pro hac vice)
  14                                        eric.kayira@kayiralaw.com
                                            Kayira Law, LLC
  15                                        200 S. Hanley Road, Suite 208
                                            Clayton, Missouri 63105
  16                                        Telephone: (314) 899-9381
  17                                        Daniel R. Blakey (SBN 143748)
                                            blakey@capessokol.com
  18                                        CAPES SOKOL
                                            3601 Oak Avenue
  19                                        Manhattan Beach, CA 90266
  20                                        Attorneys for Plaintiffs
  21
  22
  23
  24
  25
  26
  27
  28
                                                6
            PLAINTIFFS’ DAUBERT MOTION NO. 2 REGARDING TESTIMONY OF JASON KING
